DETAILED ACTION
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 10/08/2021 and 06/27/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowed:
For claim 1, Zheng et al. (U.S. 20200053538) disclose the mobile terminal obtaining the current location information according to a Global Positioning System (GPS) positioning module and adding the current location information into the edited emergency message, then sending the emergency message with the location information to all emergency contact persons after the help function is triggered; OTAVIO (U.S. 20180342139) discloses that after 5 minutes wait, temperature is still below or above the pre-set threshold, send a text message with GPS location of the car or house and trigger an emergency alarm and call 911 or emergency contacts; Bauer (U.S. 20170108715) discloses the push button is further configured to send alert SMS comprising GPS location coordinates of the eyewear to the emergency contact numbers within three minutes after generating the emergency call; Shi et al. (U.S. 20100124901) disclose the MS may send the GPS location information periodically to the BS following the ranging procedure with the emergency call indication or after the emergency call setup. The BS may receive the GPS information and may send this information to the emergency call center; and Hui et al. (U.S. 20190197864) disclose if an emergency condition is determined, the wearable device may connect to a low-power wide area network such as a narrowband LTE network using Mobile IoT (M-IoT) technologies which after transmitting the emergency notice message, wherein the location tracking module is one of a Global Positioning System (GPS), a Bluetooth Low Energy (BLE), a WIFI Sniffing, and an Ultra-Wide Band (UWB) module; obtaining the location tracking data by the selected the location tracking module; checking whether the situation recognition information and the location tracking data are transmitted through a real-time communication method rather than the low-power IoT communication method in the detected emergency location; transmitting the situation recognition information and the location tracking data through a real-time communication method at a higher data rate and in a frequent transmission cycle than the normal situation if the situation recognition information and the location tracking data are transmitted through the real-time communication method; detecting the situation recognition information that the emergency situation is an end; and transmitting the location tracking data and the situation recognition information through the low-power IoT communication method at a lower data rate and less frequent transmission cycle than the emergency situation.
For claims 2-11, the claims are dependent on claim 1.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  12/31/2021